ORDER
PER CURIAM.
Terrell Williams (Appellant) appeals the St. Louis County Circuit Court’s denial of his motion under Supreme Court Rule 29.151 to vacate his judgment and sentence for second degree murder, section 565.021.1(2) RSMo (1994),2 and armed criminal action, section 571.015. Appellant contends that he was convicted on a defective information and his counsel was ineffective for failing to inform him that any statements Appellant made in a settlement conference could be used as rebuttal evidence at his trial. We have reviewed the briefs of the parties and the record on appeal and conclude the trial court’s ruling *96was not clearly erroneous. Rule 24.085(k), Rule 29.15(k). An extended opinion would have no precedential value. We have, however, provided a memorandum opinion setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Rule 84.16(b).

. All rule references are to Missouri Supreme Court Rules (2000).


. All further statutory references are to RSMo (1994), unless otherwise noted.